Argued April 17, 1930.
This appeal is from an order refusing judgment for want of a sufficient affidavit of defense. After reading the pleadings, and considering argument of counsel, we cannot say it is "clear and free from doubt" that the court below erred in refusing judgment; following the usual course pursued in such cases, we shall not disturb the orders appealed from; nor shall we discuss the applicable rules of law, till an opportunity is had fully to develop the facts at trial: Philadelphia v. Merchant  Evans Co.,289 Pa. 578; Hulton v. Union Ice  C.S. Co., 291 Pa. 447; Jaffe v. Lipsky Bros., 291 Pa. 470, and Real Estate-Land Title  Tr. Co., Executor, v. Fidelity Mutual L.I. Co., 295 Pa. 90.
The order appealed from is affirmed.